PER CURIAM:
James F. Craig appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing this action pursuant to Fed.R.Civ.P. 41(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Craig v. Astrue, No. 2:06-cv-00077-RBS (E.D.Va. May 17, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.